Order entered October 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01366-CV

     WASH TECHNOLOGIES OF AMERICA CORPORATION, ET AL., Appellants

                                               V.

                                 JOHN C. PAPPAS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-16090

                                           ORDER
       We GRANT appellants’ October 21, 2013 motion to substitute counsel. We DIRECT

the Clerk of this Court to substitute Sean S. Mofjarrad with the Modjarrad & Abusaad Law Firm

as counsel for appellants in the place of James M. Stanton of the Stanton Law Firm PC.

       We GRANT appellants’ October 29, 2013 unopposed motion for an extension of time to

file a brief. Appellants shall file their brief on or before Monday, December 2, 2013.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE